MEMORANDUM**
WHAM-O, Inc. appeals the district court’s order denying its application for a temporary restraining order. We dismiss for lack of appellate jurisdiction, because WHAM-0 has not shown that in the absence of review it would be effectively foreclosed from pursuing further interlocutory relief. Religious Tech. Ctr., Church of Scientology Int'l, Inc. v. Scott, 869 F.2d 1306, 1308 (9th Cir.1989).
The Motion Picture Association of America, Inc.’s motion to file an amicus curiae brief is denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.